Exhibit 10.1

AIRCRAFT LEASE AGREEMENT

AIRCRAFT LEASE AGREEMENT (“Agreement” or “Lease”) made and dated for reference
as of the 17th day of January 2007, at Carlsbad, California.

 

BETWEEN:    Heckmann Enterprises, Inc.    LESSOR AND:    K2 Inc.    LESSEE

W I T N E S S E T H:

Lessee has requested Lessor to provide, and Lessor is willing to provide the
aircraft described in Appendix A annexed hereto for the purpose of leasing the
same to Lessee for the Term identified in Section 1.

Lessee shall lease the described aircraft from Lessor pursuant to and upon the
terms, conditions and provisions of this Agreement.

The parties hereto covenant and agree as follows:

The following terms, whenever used in this Agreement will have the following
meanings, unless otherwise required by context:

“AIRCRAFT” means the one (1) Canadair Ltd. Challenger CL600-2B16 Airframe,
bearing manufacturer serial number 5111 and FAA Registration Number N502HE, as
more fully described in Appendix A, along with the Engines, the Manuals and
Technical Records, and the Parts, or one or more of the above as required by
context.

“ENGINES” means two (2) General Electric CF 34 Engines, bearing manufacturer
serial number 350421 on the left engine and 350402 on the right engine.

“FLIGHT HOUR” shall mean each hour elapsing from the moment the wheels of the
Aircraft leave the ground on take off to the moment when the wheels of the
Aircraft touch ground on landing. For the purposes of all calculations under
this Agreement measured in Flight Hours, such hours including fractions thereof
shall be measured in tenths of an hour.

“HANGAR” means the aircraft hangar owned by Lessor and located at Palm Springs
International Airport, Palm Springs, California, subject to change if approved
in writing by Lessee.

“MANUALS AND TECHNICAL RECORDS” means all records, manuals, technical data, logs
and other materials and documents in relation to the Aircraft, as shall be
required by the Aviation Authority or by applicable law to be kept or maintained
in relation to the Aircraft.

 

1



--------------------------------------------------------------------------------

“PARTS” means all components, Engines, instruments, accessories, furnishings,
and other equipment of whatever nature.

“RENT COMMENCEMENT DATE” means the date rent initially starts on the Aircraft,
as identified in “Lease Payments,” Section 4.

“TOTAL LOSS” with respect to the Aircraft, Airframe or any Engine shall mean any
of the following events with respect to such property:

 

  (a) an actual or constructive total loss of such property;

 

  (b) destruction or damage beyond repair, or rendition permanently unfit for
normal use for any reason whatsoever;

 

  (c) hijacking or theft thereof or disappearance thereof for a period in excess
of ninety (90) consecutive days;

 

  (d) the condemnation, confiscation, compulsory acquisition, seizure,
requisition of title or taking of title to the Aircraft or Airframe or any
Engine by any governmental entity; or

 

  (e) the deprivation, requisition or taking for use of the Aircraft or Airframe
or any Engine by any Governmental Entity or instrumentality or agency thereof
for a period greater than ninety (90) consecutive days.

A Total Loss with respect to the Aircraft shall be deemed to have occurred if a
Total Loss has occurred with respect to the Airframe.

1. TERM OF LEASE.

This Agreement is for both the Aircraft and the Hangar. Subject to Lessee’s
execution and delivery of the Acceptance Certificate attached hereto as Exhibit
B, this Agreement will commence immediately on delivery of the Aircraft to
Lessee by Lessor on January 22, 2007. The Agreement will remain in effect until
the 31st day of December, 2011, unless otherwise terminated under the terms of
this Agreement (the “Term”). Either Lessor or Lessee shall have the right to
terminate this Agreement at any time upon not less than ninety (90) days prior
written notice; provided that such termination shall not affect either party’s
obligations hereunder for any period prior to such termination including,
without limitation, any party’s maintenance obligations set forth in Section 7.

 

2



--------------------------------------------------------------------------------

2. NATURE OF LEASE.

The parties acknowledge and agree that it is their intent that this Lease be
treated as a “true lease” for Federal income tax purposes.

3. LESSOR’S WARRANTIES.

a. Except as otherwise provided herein, the Aircraft is leased to Lessee
hereunder “AS IS, WHERE IS” and Lessor does not make or give any warranties as
to the Aircraft, its airworthiness, design, fitness or condition, or as to any
other matter or thing whatsoever except for warranty of right of quiet
enjoyment, and all warranties are, to the extent permitted by law or otherwise
provided herein, hereby expressly excluded, except Lessor represents and
warrants that it has the legal right to lease the Aircraft hereunder, that the
entering into and performance of this Agreement by Lessor do not conflict with
any contract or agreement to which Lessor is a party or by which it or its
properties are bound or affected, and that this Agreement is in compliance with
all applicable federal and state laws with respect to the status of Lessor in
its capacity as owner/lessor of the Aircraft and in its status as operator of
the Aircraft when the Aircraft is in the operational control of Lessor, its
affiliates or agents as contemplated in Section 4(d).

b. Except as otherwise expressly provided in this Agreement, Lessor shall not be
liable to Lessee for any loss, cost, damage, or expense of any kind or nature,
caused directly or indirectly, by the Aircraft or the use or maintenance
thereof, or by any interruption of service of whatsoever and howsoever caused,
other than interruption of right of quiet enjoyment.

LESSOR LEASES THE AIRCRAFT TO LESSEE HEREUNDER “AS IS” AND “WHERE IS”, AND
NEITHER LESSOR NOR ANY SUCCESSOR IN INTEREST THERETO, BY ASSIGNMENT OR
OTHERWISE, SHALL BE DEEMED TO HAVE MADE OR TO MAKE AND BY ACCEPTING THE AIRCRAFT
HEREUNDER LESSEE HEREBY WAIVES, RELEASES AND RENOUNCES ANY RIGHTS PREMISED UPON
OR ANY RELIANCE UPON ANY REPRESENTATIONS, WARRANTIES, LIABILITIES OR GUARANTEES
OF ANY KIND, EITHER EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE WITH RESPECT TO
THE AIRCRAFT, AIRFRAME, ANY ENGINE, PART OR OTHER THING DELIVERED, LEASED, OR
TRANSFERRED HEREUNDER, INCLUDING BUT NOT LIMITED TO: (A) AIRWORTHINESS,
CONDITION, VALUE, TITLE, DESIGN, OPERATION, MERCHANTABILITY, COMPLIANCE WITH
SPECIFICATION, CONSTRUCTION, PERFORMANCE OR FITNESS FOR USE; (B) THE ABSENCE OF
LATENT OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE; (C) THE ABSENCE OF ANY
INFRINGEMENT OF ANY PATENT, TRADEMARK OR COPYRIGHT; (D) THE QUALITY OF THE
MATERIAL OR WORKMANSHIP; OR (E) (i) ANY LIABILITY ARISING IN TORT OR CONTRACT,
EXPRESS OR IMPLIED; (ii) ANY OBLIGATION OR LIABILITY ARISING FROM NEGLIGENCE,
STRICT LIABILITY, OR PRODUCTS LIABILITY; (iii) ANY IMPLIED WARRANTY ARISING FROM
COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE; OR (iv) ANY LOSS
FROM INTERRUPTION OF USE, LOST PROFITS, LOST BUSINESS OR OTHER SPECIAL OR
CONSEQUENTIAL DAMAGES. LESSOR HEREBY WAIVES, RELEASES AND RENOUNCES ANY CLAIMS
FOR LOSS FROM INTERRUPTION OF USE, LOST PROFITS, LOST BUSINESS OR OTHER SPECIAL
OR CONSEQUENTIAL DAMAGES ARISING OUT OF LESSOR’S RIGHTS TO USE THE AIRCRAFT
DURING THE TERM OF THIS AGREEMENT.

 

3



--------------------------------------------------------------------------------

4. LEASE PAYMENTS.

a. Lessee shall pay Lessor rent in the amount of $30,000, such first payment
being due on January 22, 2007 and subsequent rent payments being due on the
equivalent day of each succeeding month until the end of the Term.

b. On or before the 10th day of each calendar month, Lessee shall provide Lessor
with a written statement setting forth the number of Flight Hours for which the
Aircraft has been used by Lessee and Lessor, respectively, during the
immediately preceding calendar month.

c. All Rent payable under this Lease shall be paid in the full amount required
to be paid hereunder without regard to any Tax, fines, levies or charges
whatsoever and paid in U.S. dollar funds consisting of lawful currency of the
United States of America that shall be immediately available at Lessor’s U.S.
bank account.

d. As additional Rent hereunder, subject always to Lessee’s prior right to use
of the Aircraft, Lessor shall be entitled to use the Aircraft for Lessor’s
purposes during the Term of this Agreement. If Lessor desires to use the
Aircraft, it shall give Lessee as much advance notice of such usage as is
practicable. Provided that Lessee is not using the Aircraft for its purposes,
Lessee shall make the Aircraft available for Lessor’s use. Lessor and Lessee
acknowledge, agree and understand that when Lessor is using the Aircraft for
Lessor’s purposes, Lessor shall be completely responsible for and in control of
the Aircraft and Lessee shall not be responsible for and not in control of the
Aircraft. To the extent that Lessor chooses to use flight crews employed by
Lessee when Lessor is using the Aircraft, the flight crews will report to and
take directions exclusively from Lessor and, in all events, shall comply with
the applicable Federal Aviation Regulations. At such times as Lessor uses the
Aircraft, Lessor shall comply with the provisions of Sections 6(d) and 6(e) as
if it were the “Lessee” and shall comply with the provisions of all insurance
policies maintained by Lessee pursuant to Section 8. At such times as Lessor
uses the Aircraft, Lessor shall be responsible for all variable costs in
connection with the operation of the Aircraft, including, but not limited to,
fuel, landing fees, “Smart Parts” fees, maintenance service plan fees, hangaring
fees, catering, crew travel and quartering, flight telephone and expendable
supplies. The Lessor and Lessee will execute a delivery receipt in the form
attached hereto as Appendix C when Lessor uses the Aircraft and returns the
Aircraft to Lessee. With respect to operation of the Aircraft by Lessor, its
affiliates or agents, if the Lessee, its officers, directors, shareholders,
employees, agents or representatives (“Lessee Parties”) shall suffer any Claims
(as defined in Section 6(m)) that are not covered by insurance or warranty or
are not attributable to normal or customary operation of the Aircraft or which
are attributable to Lessor’s breach of its obligations under this Lease, Lessor
shall hold the Lessee Parties harmless with respect to such Claims.

 

4



--------------------------------------------------------------------------------

e. Lessee’s and Lessor’s obligations hereunder shall be absolute and
unconditional and shall not be affected or reduced by any circumstances
including, without limitation: (i) any set-off, counterclaim, recoupment,
defense, or other right that Lessee may have against Lessor or any person for
any reason whatsoever except for breach of warranty to include but not limited
to Lessee’s right of quiet enjoyment; (ii) any defect in the airworthiness,
condition, design, operation, or fitness for use of, or any damage to or loss or
destruction of, the Aircraft, unless such defect in title actually or
effectively prevents Lessee’s viable and efficient commercial use of the
aircraft; (iii) any interruption or cessation in the use or possession of the
Aircraft by Lessee or Lessor or availability thereof to Lessee or Lessor for any
reason arising out of or related to an act or omission of Lessee, or any person
other than Lessor or entities acting through Lessor; (iv) any insolvency,
bankruptcy, reorganization, or similar proceedings by or against Lessor or
Lessee; (v) any other circumstances or happening of any nature whatsoever,
similar to any of the foregoing; or (vi) any Taxes, it being the express
intention of Lessor and Lessee that amounts payable hereunder shall be payable
hereunder in all events unless the obligation to pay the same is terminated
pursuant to the express provisions of this Lease. To the extent permitted by
applicable law, Lessee hereby waives any rights it may now have or that may be
conferred upon it, by statute or otherwise, to terminate, cancel, quit or
surrender this Lease except in accordance with the terms hereof. Notwithstanding
the provisions of this Section 4(e), Lessee shall otherwise have the rights and
remedies provided for in this Lease against Lessor, provided that said rights
shall not be asserted in an action to enforce this Lease in violation of the
terms of this Lease.

f. Lessee and Lessor acknowledge that the rentals payable pursuant to
Section 4(a) were determined based upon an assumed average annual usage by
Lessee of 300 Flight Hours. Lessee and Lessor agree to negotiate in good faith
an adjustment to such rentals in the event that Lessee’s aggregate usage from
the commencement of this Agreement through the end of any calendar year exceeds
120% of the product of 300 Flight Hours times the number of years elapsed since
the commencement of this Agreement.

5. RETURN OF AIRCRAFT.

Upon the termination of this Agreement, Lessee shall return the Aircraft to
Lessor at such location in the continental United States as may be mutually
agreed upon by Lessor and Lessee, in the condition described in Appendix D.

The Aircraft shall be equipped and in the same configuration as it was on
delivery. All Manuals, Logs and Technical Records will be current and accurate
with respect to the period of this Agreement. All modifications, alterations,
and additions made to the aircraft during the Lease will be removed at Lessee’s
expense, except for those made pursuant to an Airworthiness Directive or service
letter or bulletin issued by the Airframe or Engine manufacturer, and except for
those designated by Lessor, with agreement of Lessee, to remain as part of the
Aircraft.

 

5



--------------------------------------------------------------------------------

Lessor will issue a certificate of acceptance once the conditions of this
section have been complied with to the reasonable satisfaction of Lessor.

6. LESSEE’S COVENANTS.

Lessee covenants with Lessor:

a. That the Aircraft was selected by Lessee and that it is of a make, size,
design and capacity desired by Lessee for the purposes intended by Lessee.

b. To keep and maintain the Aircraft in a fully operative and airworthy
condition in conformity with any requirements or airworthiness directives which
may from time to time be made by the manufacturers of the Aircraft, and in
conformity with all applicable laws, orders, rules, regulations, and directives
of governmental departments, boards or authorities, relating to the maintenance
or storage of the Aircraft. Maintenance costs and costs of complying with any
airworthiness directives shall be borne by Lessee and Lessor as provided in
Section 7 hereof.

c. That, at Lessor’s risk and expense, Lessor or its agent shall have the right
at all reasonable times and on reasonable notice to fully inspect the Aircraft
and any parts thereof, and any documents relating thereto to determine the
condition of the Aircraft, and to further determine whether or not Lessee is
performing according to the covenants and conditions herein contained.

d. To operate the Aircraft at all times in conformity with all the applicable
laws, orders, rules, regulations, and authorities, domestic or foreign, and in
conformity with any limitations or restrictions of performance which may from
time to time be recommended by the manufacturers of the Aircraft, and within the
geographical limitations on operations of the Aircraft pursuant to applicable
policies of insurance maintained by Lessee.

e. To permit the Aircraft to be operated only by certified pilots employed by
Lessee or contracted by Lessee and who hold valid and subsisting licenses or
permits appropriate to their duties, and who have at least the minimum total
pilot hours required by any policies of insurance on the Aircraft.

f. Not to use or operate the Aircraft or permit it to be used or operated
illegally or contrary to any applicable laws, regulations, orders, rules or
directives of any power or government or agency thereof having jurisdiction, and
to indemnify and hold Lessor, harmless from and against any and all actions,
precautions, administrative proceedings or similar assertions or threats in any
way arising out of the custody, use or operation of the Aircraft during the Term
of this Agreement and, subject to Lessee’s reasonable contest rights, to assume
liability and pay for any and all transgressions, defaults, fines, penalties or
forfeiture incurred, suffered or assessed against Lessor or the Aircraft during
the Term of this Agreement together with all legal fees, costs and expenses
incidental to the foregoing to the complete exoneration of Lessor.

 

6



--------------------------------------------------------------------------------

g. Not to sublease or otherwise transfer possession of the Aircraft or any
Engine to any Person, provided that, so long as no Event of Default shall have
occurred and be continuing, Lessee may, upon notice to Lessor deliver possession
of the Airframe or any Engine to the manufacturer thereof for testing or other
similar purposes or to any FAA-approved repair facility reasonably acceptable to
Lessor for service, repair, maintenance or overhaul work of the Airframe or any
Engine or any part thereof or for alterations or modifications in or additions
to the Airframe or any Engine to the extent required or permitted by the terms
of this Lease.

h. To keep the Aircraft free and clear of all seizures, security interests,
forfeitures, liens, claims, privileges, debts, taxes, charges, pledges or
encumbrances of any nature whatsoever applicable to any occurrence during the
Term of this Agreement.

i. That if for any reason any part of the Aircraft is replaced with a similar
part, or any part or attachment is added thereto, no matter by whom
manufactured, the part so replaced or added shall at once become the property of
Lessor, to the same extent as all the original parts of the Aircraft, and with
the same rights and powers of Lessor in all respects as if such part had been
one of the original parts thereof, and any such part added will be supported by
complete records back to the original manufacture date. Any new part placed on
the Aircraft shall be free of liens and shall be of same value and utility as
the part being replaced.

j. Subject to Lessee’s reasonable contest rights, to pay, when due, all license
fees and other fees and assessments necessary for the securing of licenses,
certificates of registration and certificates of airworthiness and other similar
permits for the operation of the Aircraft during the Term of this Agreement, and
further, to pay, when due, all taxes, fees, assessments or other levies now and
hereafter imposed by any provincial, federal or local government upon the
Aircraft, or upon the leasing, use or operation thereof (but not on the income
of Lessor), whether assessed to Lessor, or to Lessee; provided that upon payment
of such fees, assessments, taxes or levies, Lessee will promptly deliver the
receipts for such payments to Lessor, and that if Lessor pays any sum or sums
constituting an obligation of Lessee under this Agreement, then the amount of
such payments shall be reimbursed on demand.

k. Subject to Sections 4(d) and 7 hereof, to furnish at its own cost and expense
all fuel, lubricants, and other material necessary for the operation of the
Aircraft, pay all maintenance, storage, hangar (other than home base hangaring),
landing, airport and customs charges and fees and all other charges of
operation, maintenance (except as otherwise provided herein), or storage of the
Aircraft.

l. To assume custody of the Aircraft and full responsibility for its operation
and maintenance during the Term. In the event of a failure of any component (to
include but not limited to any Engine), it is the responsibility of Lessee to
remove, repair and re-install such item. Subject to Section 7 hereof, if any
Engine or other major component becomes non-repairable for any cause, it will be
replaced with a replacement of equal value and utility with the same or improved
performance ability the original, all with records traceable back to
manufacture, with clear warranty title in Lessor.

 

7



--------------------------------------------------------------------------------

m. Subject to Section 4(d), Lessee agrees to indemnify, reimburse, and hold
harmless Lessor and its successors, assigns, agents, employees, officers,
directors, shareholders, servants and representatives (the “Indemnified
Parties”) from and against any and all claims, damages, losses, liabilities,
demands, suits, judgments, causes of action, legal proceedings, penalties,
fines, other sanctions, and any costs and expenses in connection therewith,
including reasonable attorney’s fees and expenses (any and all of which are
hereafter referred to as “Claims”) arising from or relating to death or injuries
to any Persons whomsoever (including without limitation Lessee’s employees) and
for loss of or damage to any property whatsoever that in any way arises during
the Term or which may result from or arise out of or in relation to (i) the
ownership, manufacture, purchase, delivery, redelivery, lease, possession,
return, import, export, disposition, use, maintenance or operation of the
Aircraft either in the air or on the ground; or (ii) any defect in the Aircraft
arising from the material of, or any article used therein, or from the design,
testing or use thereof or from any maintenance, service, repair, overhaul or
testing of the Aircraft; or (iii) any infringement of any patent; or (iv) this
Lease or any other transaction, approval or document contemplated hereby or
given or entered into in connection herewith; provided, however, that upon
payment in full to any party indemnified hereunder of any indemnities contained
in this Section 6(m) by Lessee, Lessee shall be subrogated to all rights and
remedies that such indemnified party may have against any manufacturers,
suppliers, overhaul agencies, sellers and/or prior lessees (and similar parties)
of the Aircraft and provided, further, that Lessee shall not be required to
indemnify any of the Indemnified Parties against Claims arising out of such
Indemnified Party’s willful misconduct or gross negligence or arising out of
operational control of the Aircraft by Lessor, its affiliates or agents pursuant
to Section 4(d). Notwithstanding the preceding sentence, nothing contained
herein is intended to invalidate, prejudice or otherwise compromise, Lessor’s
rights and benefits under the insurance required in this Lease or affect
Lessor’s ability to obtain the benefits of such insurance. Lessee shall have the
right to control the defense of any claims, subject to indemnification hereunder
so long as no Event of Default is continuing. No settlement of a Claim shall be
made or be binding upon any party unless both Lessor and Lessee approve such
settlement in writing, such consent not to be unreasonably withheld or delayed.
Lessor shall notify Lessee of any such Claim promptly after becoming aware
thereof.

Lessee hereby waives, and releases the Indemnified Parties from, any Claims of
Lessee now or hereafter existing for or on account of or arising out of or in
any way connected with injury to or death of personnel of Lessee, or loss or
damage to property of Lessee, or the loss of use of any property, in each case
that, after the delivery of the Aircraft to Lessee, may result from or arise in
any manner out of or in relation to the ownership, leasing, use, or operation of
the Aircraft (other than operational control of the Aircraft by Lessor, its
affiliates or agents), either in the air or on the ground, or which may be
caused by any defect in the Aircraft from the material of, or any article used
therein or from the testing of the Aircraft regardless of when such defect may
be discovered, whether or not the Aircraft is at the time in the possession of
Lessee, and regardless of such location of the Aircraft at any such time.

The indemnities contained in this Section 6(m) shall continue in full force and
effect notwithstanding the expiration of the Term with respect to the Aircraft
or other termination of this Lease and are expressly made for the benefit of the
Indemnified Parties and shall be enforceable by the Indemnified Parties
directly.

 

8



--------------------------------------------------------------------------------

n. To make rental and any other payments required by this Agreement when due.

o. To keep complete, accurate, and current technical records of all flights and
maintenance of the Aircraft in English in accordance with applicable rules and
regulations of the FAA. The records shall be available for inspection by Lessor
at any reasonable time, and become the property of Lessor upon return of the
Aircraft.

p. To maintain all insurance required by this Agreement, and notify Lessor of
any lapse, cancellation, or material adverse change in the insurance coverage.

q. Lessee shall not knowingly use or permit the use of the Aircraft for the
carriage of any goods, materials or items of cargo that could reasonably be
expected to cause damage to the Aircraft or that would not be adequately covered
by the insurance required by this Agreement.

 

  7. ROUTINE MAINTENANCE, HEAVY MAINTENANCE, UNSCHEDULED MAINTENANCE AND
AIRWORTHINESS DIRECTIVES.

a. With respect to all routine maintenance, based on an annual accounting of
routine maintenance costs incurred during each calendar year, Lessee and Lessor
shall proportionately share the costs of such maintenance based upon the number
of Flight Hours that each has used the Aircraft during such calendar year.

b. With respect to all scheduled heavy maintenance (including 60 month
inspections and 6,000 hour overhaul of the Engines), Lessee and Lessor shall
proportionately share the costs of such maintenance based upon the number of
Flight Hours that each has used the Aircraft since the last corresponding heavy
maintenance visit (including for the purposes of this Section 7(b) any Flight
Hours flown by Lessor and Lessee prior to the commencement of this Agreement).

c. Except as provided in Section 4(d), with respect to unscheduled maintenance,
the costs of which are not covered by warranty or insurance, Lessee and Lessor
shall proportionately share the costs of such maintenance based upon the number
of Flight Hours that each has used the Aircraft (including for the purposes of
this Section 7(c) any Flight Hours flown by Lessor and Lessee prior to the
commencement of this Agreement).

d. With respect to the costs of compliance with any airworthiness directive
applicable to the Aircraft, Lessee shall bear the costs of such compliance if
the cost of such compliance does not exceed $50,000. If the cost of such
compliance exceeds $50,000, Lessee and Lessor shall each bear 50% of the total
cost of the compliance with such airworthiness directive.

 

9



--------------------------------------------------------------------------------

  8. INSURANCE.

a. The Aircraft shall be at Lessee’s risk throughout this Agreement; provided,
however, that Lessee shall secure and maintain in effect, at Lessee’s expense
throughout the Term, insurance policies reasonably acceptable to Lessor covering
the Aircraft as follows:

 

  (1) Hull coverage in the name of Lessee including all risks, both in flight
and not in flight, with a “loss payable” clause and a breach of warranty
endorsement and a waiver of subrogation, to the extent that Lessee has waived
its rights of subrogation under this Agreement, in favor of Lessor and other
customary endorsements reasonably requested by Lessor including coverage during
the periods of time when Lessor is using the Aircraft; provided that if repairs
of damage are made, Lessee agrees to pay the deductible amount as provided in
the policy covering the Aircraft; and

 

  (2) Liability insurance including passenger liability written in the name of
Lessee and naming Lessor as an additional insured, including coverage for Lessor
during the periods of time where Lessor is using the Aircraft.

b. Lessee shall deliver certificates of insurance to Lessor specifying all
coverage required herein, in form and substance reasonably satisfactory to
Lessor. Lessee shall cause certificates of insurance to be issued which list
Lessor, its officers, directors, employees and agents as additional insureds,
and agrees to cause to be issued such additional certificates of insurance from
time to time as may reasonably be required by Lessor to name other parties as
may be identified by Lessor as additional insureds.

c. Minimum required coverage effective with acceptance of delivery by Lessee:

Hull All Risks $$11,000,000 (the “Insured Value”); Lessee and Lessor agree to
negotiate in good faith to periodically adjust the Insured Value to reflect the
current fair market value of the Aircraft;

Public Liability Insurance, including third-party liability $ 200,000,000; and

Deductible $500,000.

d. In the event of any insurance claims, all deductible amounts are to be paid
by Lessee.

e. Lessee’s broker will notify Lessor and Lessor’s Lender no less than thirty
(30) days in advance of any lapse in coverage (ten days for nonpayment of
premium), however caused, or any material adverse change in coverage. Further,
in the event of non-payment of premiums, Lessor may make any premium payments
required to ensure that coverage is not interrupted, and any payments so made
hereunder shall be payable forthwith by Lessee to Lessor.

 

10



--------------------------------------------------------------------------------

9. ASSIGNMENT.

This Lease shall not be assigned, sold or sublet by either party without the
prior written consent of the other party which shall not be unreasonably
withheld.

10. DEFAULT.

If Lessee defaults in payment of rent or in performance or observance of any of
the covenants, terms, provisions, or conditions herein contained, and if such
defaults shall not have been remedied within the grace periods identified in the
following paragraphs, or if Lessee files for bankruptcy under Chapter 11, or
becomes insolvent, or in the event of cancellation of any insurance required to
be maintained hereunder without replacement to insure no lapse in coverage
exists, Lessor may, at its option, terminate this Lease by written notice and
take immediate possession of the Aircraft, all at the cost of Lessee.

The following events shall constitute Events of Default:

a. Lessee shall fail to make any payment of Rent to Lessor within ten (10) days
of when due under this Lease;

b. there shall occur any termination of, material alteration in the scope of the
coverage of, or material reduction in the maximum amounts payable under any
insurance maintained by Lessee pursuant hereto, or a change in coverage from an
approved insurer to an unapproved insurer, or Lessee shall operate the Aircraft
after having received notice that the insurance required hereby has lapsed or
has been cancelled;

c. Lessee shall fail to perform or observe any covenant, condition or agreement
to be performed by it hereunder and such failure shall continue for a period of
thirty (30) days after written notice thereof from Lessor to Lessee;

d. Lessee shall consent to the appointment of or taking possession by a
receiver, assignee, custodian, sequestrator, trustee or liquidator or other
similar official of itself or of a substantial part of its property, or Lessee
shall fail to pay its debts generally as they come due or shall make a general
assignment for the benefit of creditors, or Lessee shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy laws, as now or
hereafter constituted or any other applicable federal or state bankruptcy,
insolvency or other similar law or shall consent to the entry of an order for
relief in an involuntary case under any such law or Lessee shall file an answer
admitting the material allegations of a petition in any such proceeding, or
otherwise seek relief under the provisions of any now existing or future federal
or state bankruptcy, insolvency or other similar law providing for the
reorganization or winding-up of corporations, or providing for an agreement,
composition, extension or adjustment with its creditors;

e. any order, judgment, or decree shall be entered in any proceedings by any
court of competent jurisdiction appointing, without the consent of Lessee, a
receiver, trustee or liquidator of Lessee or of any substantial part of its
property, or any substantial part of the property of Lessee shall be
sequestered, and any such order, judgment, decree, appointment, or sequestration
shall remain in force, undismissed, unstayed, or unvacated for a period of sixty
(60) days after the date of entry thereof;

 

11



--------------------------------------------------------------------------------

f. a petition in a proceeding or case under the bankruptcy laws or other
insolvency laws (as now or hereafter in effect) shall be filed and shall not be
withdrawn or dismissed within sixty (60) days thereafter, or, in case the
approval of such petition by a court of competent jurisdiction is required, the
petition as filed or amended shall be approved by such a court as properly filed
and such approval shall not be withdrawn or the proceeding dismissed within
sixty (60) days thereafter, or a decree or order for relief in respect of Lessee
shall be entered by a court of competent jurisdiction in an involuntary case
under the federal bankruptcy laws, as now or hereafter constituted, and such
decree or order shall remain unstayed in effect for a period of sixty (60) days,
or if, under the provisions of any law providing for reorganization or
winding-up of corporations that may apply to Lessee, any court of competent
jurisdiction shall assume jurisdiction, custody or control of Lessee or of any
substantial part of its property and such jurisdiction, custody or control shall
remain in force, unrelinquished, unstayed or unterminated for a period of sixty
(60) days.

For the avoidance of doubt, no Event of Default shall occur if such status
arises out of the operational control of the Aircraft by Lessor, its affiliates
or agents pursuant to Section 4(d).

Upon the occurrence of any Event of Default and any time thereafter so long as
the same shall be continuing, Lessor may, at its option, declare this Lease to
be in default and at any time thereafter, so long as Lessee shall not have cured
all outstanding Events of Default, Lessor may exercise one or more of the
following remedies with respect to the Aircraft as Lessor in its sole discretion
shall elect (and Lessee shall comply with any such election of remedies by
Lessor), to the extent available and permitted by, and subject to compliance
with any mandatory requirements of applicable law then in effect:

 

  (i) cause Lessee, upon the written demand of Lessor and at Lessee’s expense
to, and Lessee shall, promptly return the Aircraft to Lessor at such location in
the continental United States as Lessor may reasonably specify in the manner and
condition required by, and otherwise in accordance with all of the provisions
of, Section 5 as if such Airframe or such Engines were being returned at the end
of the Term relating thereto; or Lessor, at its option, may take immediate
possession of and remove the Aircraft, all without liability of Lessor for or by
reason of such entry or taking possession, whether for the restoration of damage
to property caused by such taking or otherwise. Lessee shall promptly execute
and deliver to Lessor such instruments of title or other documents as Lessor may
deem necessary or advisable to enable Lessor or its agent to obtain possession
of the Airframes or the Engines, provided that if Lessee shall for any reason
fail to execute and deliver such instruments and documents after such request,
Lessor shall be entitled to a judgment for specific performance, conferring the
right to immediate possession upon Lessor and requiring Lessee to execute and
deliver such instruments and documents to Lessor;

 

12



--------------------------------------------------------------------------------

  (ii) sell or otherwise dispose of the Aircraft, at a commercially reasonable
and reasonably prompt public sale and with notice to Lessee or advertisement, as
Lessor may reasonably determine, or use, operate, lease to others the Aircraft
as Lessor, may reasonably determine, in any such case free and clear of any
rights of Lessee except as hereinafter set forth in this Section 10.

 

  (iii) whether or not Lessor shall have exercised, or shall thereafter at any
time exercise, any of its rights under paragraph (i) or paragraph (ii) above
with respect to the Aircraft, Lessor, by written notice to Lessee specifying a
payment date not earlier than ten (10) business days from the date of such
notice, may cause Lessee to pay to Lessor, and Lessee shall pay to Lessor, on
the payment date specified in such notice, all installments of Rent then due
(iii) rescind this Lease or exercise any other right or remedy which may be
available under applicable law or proceed by appropriate court action to enforce
the terms hereof or to recover damages for the breach hereof.

In addition, Lessee shall be liable for all amounts due hereunder before any
termination hereof, including all costs and expenses (including reasonable
attorney’s fees and disbursements) incurred by reason of the occurrence of any
Event of Default or the exercise of Lessor’s remedies with respect thereto
including all costs and expenses incurred in connection with the return of the
Aircraft (or any damages suffered as a result thereof) in accordance with the
terms of Section 5. No express or implied waiver by Lessor of any Event of
Default hereunder shall in any way be, or be construed to be, a waiver of any
future or subsequent Event of Default.

 

  11. LOSS OR DAMAGE TO AIRCRAFT AND INJURY OR DAMAGE TO THE PERSON OR PROPERTY
OF THIRD PARTIES INCLUDING PASSENGERS

In the event of loss or damage to or requisition of the Aircraft, or in the
event of injury or damage being caused by the Aircraft to persons (including
passengers) or to property, Lessee shall immediately report said loss, injury or
damage to Lessor, the insurance company or companies, and to any and all
applicable governmental agencies, both federal and state, and shall furnish such
information and execute such documents as may be required and necessary to
collect the proceeds under any insurance policy or to obtain the protection of
any liability insurance policies. In this event, the rights, liabilities, and
obligations of the parties hereto shall be as follows:

If the Aircraft is partially damaged (and is not subject to a Total Loss), then
this Agreement shall remain in full force and effect with respect thereto.
Lessee shall, at its own expense, fully repair the Aircraft in order that the
Aircraft shall be placed in as good and the same condition as it was before the
damage assuming it was in the condition required hereby;

 

13



--------------------------------------------------------------------------------

provided, that if the Aircraft is partially damaged while it is in the
operational control of Lessor, its affiliates or agents, Lessee shall only be
responsible for the repair of the Aircraft to the extent that insurance or
warranty proceeds are available for such repair. Upon the damage being repaired
and the Aircraft being in the same condition as before the damage, Lessor shall
so long as no Event of Default is continuing, reimburse Lessee to the extent,
but not in excess of, the proceeds of insurance covering such damage received by
Lessor, this payment to be contingent upon Lessee furnishing to Lessor the
necessary information and documents required for the recovery of the said
insurance proceeds. Payment of this amount is further contingent upon the
approval by Lessor of the repairs made by Lessee including the cost thereof and
the Aircraft having been returned, as nearly as possible, in the same condition
as before said damage occurred assuming it was in the condition required hereby.
Except when the Aircraft is in the operational control of Lessor, it affiliates
or agents, any and all risk of loss or damage shall be borne by Lessee. During
any such period encompassed by repairs, all lease payments shall be made in full
without offset or abatement.

In the event that the Aircraft shall suffer a Total Loss, Lessee shall pay the
Insured Value (as set forth in Section 8(c)) to Lessor upon the earlier to occur
of the date on which insurance proceeds with respect thereto are received by
either Lessor or Lessee and the date that is 120 days following such Total Loss;
provided, that if the Aircraft shall suffer a Total Loss while it is in the
operational control of Lessor, its affiliates or agents, Lessee shall only be
responsible for the payment of Insured Value to the extent that insurance
proceeds are available for such payment.

12. STATEMENTS AND REPRESENTATIONS:

Lessee and Lessor hereby agree that no representations, statement or agreement,
other than as set forth herein, shall be binding upon the parties hereto unless
expressed in writing signed by each party hereto and purporting to be an
expressed modification of this Agreement.

13. [INTENTIONALLY OMITTED]

14. NOTICES.

Any notice hereunder shall be sufficiently given by personal delivery or by
telegram or by registered letter postage prepaid and mailed addressed to the
party to receive such notice at the address first above set forth or to such
other address as may be designated in writing by either of the parties and the
date or receipt of any notice by mailing as aforesaid shall be deemed
conclusively to be the second business day after such mailing. Notices shall be
as follows:

 

14



--------------------------------------------------------------------------------

Heckmann Enterprises, Inc.

Rancho Mirage, CA 92270

Attention: Richard Heckmann

K2 Inc.

5818 El Camino Real

Carlsbad, CA 92008

Attention: General Counsel

Telephone: (760) 494-1000

Fax: (760) 494-1099

15. FURTHER ASSURANCES.

Lessee and Lessor will each promptly and duly execute and deliver to the other
such further documents and assurances and take such further action as may from
time to time be reasonably requested by any of them in order to more effectively
carry out the intent and purpose of this Lease and to establish and protect the
rights and remedies created or intended to be created, or otherwise arising, in
favor of Lessor and Lessee hereunder.

16. AMENDMENTS.

No term or provision of this Lease may be changed, waived, discharged or
terminated orally, but only by an instrument in writing expressed to be a
supplement or amendment to this Lease duly signed by the party against which the
enforcement of the change, waiver, discharge or termination is sought.

17. COUNTERPARTS.

This Lease may be executed by the parties hereto in separate counterparts, each
of which when so executed and delivered shall constitute one and the same
agreement, which shall be sufficiently evidenced by any one of such original
counterparts. To the extent that this Lease constitutes chattel paper (as
defined in the Uniform Commercial Code as in effect in any applicable
jurisdiction), no security interest herein may be created through the transfer
or possession of any counterpart other than the original counterpart, which
shall be identified as the counterpart containing the receipt therefor executed
by Lessor on the signature page thereof.

18. BINDING EFFECT.

Subject to the terms hereof, the covenants and conditions of this Agreement
shall inure to the benefit of and be binding upon the executors, successors,
administrators and assigns of the parties hereto.

 

15



--------------------------------------------------------------------------------

  19. GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE UNITED STATES OF AMERICA, STATE OF CALIFORNIA AND LESSOR AND LESSEE AGREE TO
EXCLUSIVE VENUE AND JURISDICTION OF THE UNITED STATES FEDERAL COURTS AND STATE
COURTS OF CALIFORNIA IN THE EVENT ANY DISPUTE ARISES WHICH RESULTS IN
LITIGATION.

 

  20. TAXES.

Lessee agrees to pay, and to indemnify and hold Lessor and its successors and
assigns harmless from any and all Taxes (other than taxes payable with respect
to the rent or earnings arising out of this Agreement and income taxes as a
result of the use of the Aircraft by Lessor or its affiliates) imposed, levied
or withheld against, upon or from Lessor, Lessee, the Airframe, any Engine or
any Part thereof arising out of or in any manner connected with the Airframe,
any Engine, or any Part thereof, or upon the leasing, possession, repossession,
use, operation, repair, maintenance, overhaul, or return of any thereof, or upon
or with respect to this Lease imposed by any government entity in any country,
state or political subdivision thereof in which Lessee operates the Aircraft or
any other aircraft, or otherwise carries on any business activity, unless, and
to the extent only that, any such Taxes are being contested by Lessee in good
faith and by appropriate proceedings and only so long as such proceedings do not
involve any danger of the sale, forfeiture, or loss of all or any portion of the
Airframe, any Engine or any Part. In case any report or return is required to be
made with respect to any obligation of Lessee under or arising out of this
Section 20, Lessee shall make such report or return in a timely fashion and in
such manner as will show the title of the Aircraft to be in Lessor, and send a
copy of such report or return to Lessor. Lessor shall, at Lessee’s expense, take
such action as Lessee may reasonably request in writing with respect to such
asserted liability, and if requested by Lessee and upon the prior payment to
Lessor by Lessee of an amount equal to such Tax, shall make payment of such Tax
under protest, if payment under protest is necessary in order to contest the
claim for Taxes. If contest is made, Lessor shall, at Lessee’s expense, take
such action as Lessee may reasonably request to contest the claim for Taxes and
shall, if requested, permit Lessee, in Lessor’s name, to file a claim or
prosecute an action to contest the claim for Taxes and to recover any payment
made under protest. Any amount paid by Lessee pursuant to this Section 20 shall
be in an amount which, after deduction of all Taxes required to be paid by
Lessee hereunder, shall equal the amount of payment otherwise required
hereunder. All of the obligations of Lessee in this Section 20 with respect to
Taxes imposed or accrued before the expiration or other termination of this
Lease shall continue in full force and effect notwithstanding such expiration or
other termination hereof and are expressly made for the benefit of, and shall be
enforceable by, Lessor and its successors and assigns.

Lessee’s obligations under this Section 20 shall not extend to any liability
resulting from any fact, occurrence, event or condition occurring prior to the
commencement of the Term, or, so long as no Event of Default is continuing,
after the date on which the Aircraft has been returned to Lessor in accordance
with the provisions of this Lease.

 

16



--------------------------------------------------------------------------------

21. OTHER CONDITIONS.

a. Lessee does not obtain any property interest in the Aircraft, nor will Lessee
acquire any property rights in the Aircraft except to use the Aircraft as a
Lessee during the Term of this Agreement, or any extension thereto.

b. Any delay or omission, by either party, in exercising the rights or powers
granted by this Agreement will not affect either party’s ability to enforce
those rights or powers at a later date.

c. No director, officer, employee or stockholder, as such, of Lessor shall have
any liability for any obligations of Lessor under this Agreement or for any
claim based on, in respect of or by reason of such obligations or their
creation. Lessee, by accepting the Aircraft hereunder, waives and releases all
such liability. The waiver and release are part of the consideration for the
lease of the Aircraft to Lessee hereunder.

22. TRUTH IN LEASING

a. Within 24 hours of the execution of this Lease, Lessor will mail a copy of
this Lease to the Aircraft Registration Branch, Attention: Technical Section,
P.O. Box 25724, Oklahoma City, OK 73125.

b. A copy of this Lease must be carried in the Aircraft and shall be made
available for review upon request by the Administrator (as such term is used in
14 C.F.R. Section 91.23(c)(2)).

c. Lessee will notify by telephone the FAA Flight Standards district office
nearest the airport where the first flight of the Aircraft will originate under
this Lease. Unless otherwise authorized by that office, the notification shall
be given at least 48 hours before takeoff and Lessee shall inform the FAA of the
location of the airport of departure, the departure time and the registration
number of the Aircraft.

d. LESSEE AND LESSOR HAVE REVIEWED OR CAUSED TO BE REVIEWED THE AIRCRAFT
MAINTENANCE AND OPERATING LOGS SINCE THE LATER OF THE 12-MONTH PERIOD PRECEDING
THE DATE OF THIS AGREEMENT AND THE DATE OF MANUFACTURE OF THE AIRCRAFT AND HAVE
FOUND THAT THE AIRCRAFT HAS BEEN MAINTAINED AND INSPECTED UNDER PART 91 OF THE
FEDERAL AVIATION REGULATIONS DURING SUCH PERIOD. LESSEE CERTIFIES THAT THE
AIRCRAFT PRESENTLY COMPLIES WITH THE APPLICABLE MAINTENANCE AND INSPECTION
REQUIREMENTS OF PART 91 OF THE FEDERAL AVIATION REGULATIONS. LESSEE CERTIFIES
THAT THE AIRCRAFT PRESENTLY COMPLIES WITH THE APPLICABLE MAINTENANCE AND
INSPECTION REQUIREMENTS OF PART 91 OF THE FEDERAL AVIATION REGULATIONS.

 

17



--------------------------------------------------------------------------------

e. LESSEE CERTIFIES THAT LESSEE WILL BE RESPONSIBLE FOR OPERATIONAL CONTROL OF
THE AIRCRAFT UNDER THIS LEASE DURING THE PERIODS OF LESSEE’S POSSESSION AND USE
OF THE AIRCRAFT DURING THE TERM HEREOF. LESSEE FURTHER CERTIFIES THAT LESSEE
UNDERSTANDS ITS RESPONSIBILITY FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION
REGULATIONS.

f. LESSEE CERTIFIES THAT THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER
PART 91 OF THE FEDERAL AVIATION REGULATIONS FOR OPERATIONS TO BE CONDUCTED UNDER
THIS LEASE. LESSEE UNDERSTANDS THAT AN EXPLANATION OF FACTORS BEARING ON
OPERATIONAL CONTROL AND PERTINENT FEDERAL AVIATION REGULATIONS CAN BE OBTAINED
FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE, GENERAL AVIATION DISTRICT
OFFICE, OR AIR CARRIER DISTRICT OFFICE.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee have executed this Lease the day and year
first above written.

 

HECKMANN ENTERPRISES, INC. LESSOR

By:

 

/s/    RICHARD J. HECKMANN

Title:

 

President

K2 INC. LESSEE

By:

 

/s/    J. WAYNE MERCK

Title:

 

President & COO

 

19